This is an action of ejectment, and we are not certain upon what right the plaintiffs claim the land in controversy. It is admitted that both plaintiffs and defendants claim under Nancy Rickets, who seems to have been the mother of the feme plaintiff, who, she alleges, died intestate, and that she (the feme plaintiff) "is one of her heirs at law." But, in addition to this allegation, she offers in evidence a deed from her mother, Nancy Rickets, to herself for the land in controversy, dated 9 March, 1875. This makes a prima facie case for the plaintiffs, as both plaintiffs and defendants claim under Nancy.
But the defendants offer in evidence a deed from the said Nancy Rickets to Daniel Gatewood, dated 22 December, 1873; a deed from Gatewood to E. A. Edwards, dated 19 February, 1876, and a deed from E. A. Edwards, to the defendant N.J. Huntley (the feme defendant), dated 1 October, 1886; and the evidence tends to show that Gatewood, Edwards and the defendant Huntley have had continuous possession under these deeds. And while there was much evidence as to the possession of the defendants and those under whom they claim, and while the court below seems to have considered that a material question, we do not.
The only title the plaintiffs have is derived from Mrs. Rickets, as an heir at law, or under the deed dated 9 March, 1875; and, *Page 184 
Mrs. Rickets having conveyed the land to Daniel Gatewood 22 December, 1873, she had nothing to convey to the plaintiffs in 1875, nor did she have any estate in this land to descend to the  feme plaintiff as one of her heirs at law. As the (245)  plaintiffs claim to derive their title from Mrs. Rickets, the deed to Gatewood was an estoppel upon them, and they could not proceed without first removing it, upon the ground of fraud or some other cause. This they attempted to do, but were not successful.
As the plaintiffs' title failed, their action failed, and it was not necessary for the defendants to establish their title, and for that reason it is not necessary to discuss the question of possession of defendants and those under whom they claim.
The plaintiffs' exceptions have been considered, and if any of them could be sustained they could not affect the result, under the view of the case the Court has taken.
Affirmed.